DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicants response dated 04 October 2021 to the Non-Final Office Action dated 02 April 2021 is acknowledged.  
Amended claims, dated 04 October 2021 have been entered into the record.
Status of the Claims
Claims 1, 4, 6, 11-14, 32, 34, 36 and 38 are allowed. 
Claims 2-3, 5, 7-10, 19-22, 26-31, 33, 35 and 37 were cancelled by the Applicant.
Claims 15-18 and 23-25 are cancelled herein by Examiner’s amendment.
Examiner’s Response
The rejections set forth in the previous office action are overcome for the reasons set forth in Applicant’s response.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-18 and 23-25 directed to an invention non-elected without traverse.  Accordingly, claims 15-18 and 23-25 have been cancelled.
The non-elected claims are not eligible for rejoinder, see MPEP 821.02 and 821.04.  The allowable claims are drawn to a method of use.  Withdrawn claims 15-18 and 23-25 are drawn to a product and do not depend from or otherwise require the limitations of any allowable claim.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS:

Delete claims 15-18 and 23-25.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a novel method for treating lung cancer comprising administering therapeutically effective amounts of both an HDAC6 selective inhibitor of formula (I) and a BET inhibitor compound.  
The closest prior art is the cited reference of Carew (Blood 2015; 126, 3022).  
Carew teaches that a combination of an HDAC6 selective inhibitor of formula (I) and a BET inhibitor compound (JQ1) is effective in the treatment of multiple myeloma (MM).  The reference teaches that the effectiveness of JQ1 as monotherapy is hindered since HDAC6 is significantly elevated in MM and that the coadministration of an HDAC6 
Applicant argues in the response at pages 11-12 that the instant combination provides for an unexpected synergistic immunomodulatory effect not taught or suggested by the prior art.  This is demonstrated for example by Figure 8c, showing that administering the combination results in an unexpectedly long post-treatment survival compared to the use of the individual agents, due to the immunomodulation in the disease state (see instant example 9). The Examiner has reviewed the evidence and is persuaded that a process as claimed provides for unexpected results.  In particular, the prior art does not teach that either of the HDAC6 inhibitor of formula (I) or a compound with BET inhibiting functional activity, alone or in combination, has immunomodulatory activity in lung cancer diseases.  For example see Wang (Oncology Reports 2016, 36, 589-597) which teaches HDAC6 inhibitor synergy with an EGFR tyrosine kinase inhibitor in lung cancer with a similar synergistic mechanism as that taught by Carew – HDAC6 upregulation results in decreased effectiveness of EGFR inhibitors such that HDAC6 inhibition increases their effectiveness.  The Ping (Journal of Nanjing Medical University, 2015, 8, 1092-1095) and Lenhart (Mol Cancer Ther, 2015, 14, 2167-2174) references cited by the Examiner in the previous office action teach effectiveness of a BET inhibitor against lung cancer cells. These two references suggest that BET inhibition effects relate to transcription factors present in the cancer cells which are involved in oncogene expression and/or translation initiation. There is no suggestion of any immunomodulatory effect of either HDAC6 or BET inhibition in the references or the prior art of record.
For at least these reasons the Examiner finds that the unexpected results asserted by the Applicant in the response are evidence that weigh against obviousness.  The results are consistent with MPEP 716.02(a)(I): “the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage”.  Furthermore, the Examiner asserts that the results are reasonably commensurate in scope with the claimed invention.  Compounds according to formula (I) would all reasonably be expected to have similar HDAC6 functional activity and compounds having BET inhibiting functional activity would all reasonably be expected to provide for similar synergistic effects in view of the commonality of BET domain structure and function in lung cancer disease.
The claims are allowable over the prior art of record for at least these reasons.

Conclusion
	Claims 1, 4, 6, 11-14, 32, 34, 36 and 38 (renumbered claims 1-11) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625